[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE COUNT TWO
Defendant moves to strike Count Two of the Complaint alleging a violation of CUTPA based on Defendant's failure to make a payment pursuant to a settlement agreement. Defendant, Connecticut Resources Recovery Authority claims that CUTPA does not apply to it under General Statutes § 42-1100 and, further, that plaintiff has failed to allege a continuing practice within the meaning of General Statutes § 42-110a.
The reasoning and summary of authorities in Progress ParkAssociates v. Connecticut Resources Recovery Authority Superior Court, Judicial District of Middlesex No. 55221 (December 12, 1990), Hendel J.) holding that a CUTPA action does not lie against this defendant is convincing and hereby adopted by this court.
Moreover the simple breach of contract alleged in Count Two is insufficient to maintain a CUTPA action. Koehm v. Kuhn,41 Conn. Sup. 130, 139 (1989) citing Mead v. Burns, 199 Conn. 651,666 (1986). See also SNET Co. v. Guardian Systems Inc., Superior Court Judicial district of New Haven No. 358589 (January 23, 1995, Martin J.) CT Page 13813
Motion to Strike Count Two granted.
Wagner, J.